DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.03.09 has been entered.

Remarks 
This communication is in response to the request for continued examination filed on 2022.03.24.
In view of the claim amendments, the rejection of claims 1-20 is withdrawn. 
Claims 1-20 are currently pending and have been examined. 

Drawings
	The drawings are objected to because the ‘83’ in fig. 4 should be 86 per [0028] as “83” is not defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a ventilation system (interpreted as a system [means for] ventilation) coupled to the gas turbine enclosure in claim 1;
	a turbine ventilation system (interpreted as a system [means for] turbine ventilation) in claim 13; and 
	a ventilation system (interpreted as a system [means for] ventilation) in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As best understood, the specification describes the ventilation system of claims 1 and 19 as “[0017] In the disclosed embodiments, a ventilation system includes a controllable vane (e.g., baffle vane) disposed across an intake port between the ventilation system and a gas turbine enclosure that directs air flow from the ventilation system in the gas turbine enclosure” and the turbine ventilation system of claim 13 as “[0005] The turbine ventilation system includes a vane disposed across an intake port between the gas turbine enclosure and the turbine ventilation system, an actuator that is coupled to the vane, and one or more sensors that are disposed within the gas turbine enclosure.”
The lack of clarity is noted in that the specification defines the turbine ventilation system and the ventilation system using a circular reference and is unclear.  For the purpose of examination the ventilation system and the turbine ventilation system each require a controllable vane (e.g., baffle vane) disposed across an intake port to the GTE enclosure.  The turbine ventilation system additionally requires an actuator that is coupled to the vane, and one or more sensors that are disposed within the gas turbine enclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim recites “a ventilation system coupled to the gas turbine enclosure” which is interpreted per 35 USC 112(f), supra, and has been amended to include “wherein the intake port is an opening located at and extending across a direct interface between the ventilation system and the gas turbine enclosure” (emphasis added). The claim is unclear because the 35 USC 112(f) interpretation defines the ventilation system per the specification as “a ventilation system includes a controllable vane (e.g., baffle vane) disposed across an intake port between the ventilation system …” and thus the claim attempts to define the ventilation system in terms of the ventilation system which appears to be a circular reference and is indefinite.  For the purpose of examination the ventilation system  is interpreted as only requiring a controllable vane (e.g., baffle vane) disposed across an intake port. For the purpose of examination the ventilation system and the turbine ventilation system each require a controllable vane (e.g., baffle vane) disposed across an intake port to the GTE enclosure.  The turbine ventilation system additionally requires an actuator that is coupled to the vane, and one or more sensors that are disposed within the gas turbine enclosure.
Claims 2-12 are rejected via dependency.
As to claim 13, the claim recites “a turbine ventilation system” which is interpreted per 35 USC 112(f), supra, and is unclear because the 35 USC 112(f) interpretation defines the ventilation system per the specification as “a ventilation system includes a controllable vane (e.g., baffle vane) disposed across an intake port between the ventilation system …” and thus the claim attempts to define the ventilation system in terms of the ventilation system which appears to be a circular reference and is indefinite.  For the purpose of examination the ventilation system  is interpreted as only requiring a controllable vane (e.g., baffle vane) disposed across an intake port. The claim is interpreted as above.
Claims 14-18 are rejected via dependency.
As to claim 19, the claim recites “a ventilation system” which is interpreted per 35 USC 112(f), supra, and is unclear because the 35 USC 112(f) interpretation defines the ventilation system per the specification as “a ventilation system includes a controllable vane (e.g., baffle vane) disposed across an intake port between the ventilation system …” and thus the claim attempts to define the ventilation system in terms of the ventilation system which appears to be a circular reference and is indefinite.  For the purpose of examination the ventilation system  is interpreted as described with regard to claim 1.
Claim 20 is rejected via dependency.

Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-11, and 19-20, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2013/0005237 to BATEN et al., hereinafter BATEN.


    PNG
    media_image1.png
    666
    942
    media_image1.png
    Greyscale


As to claim 1, BATEN discloses a system (referring to annotated fig. 3, above), comprising: 
	a gas turbine enclosure (enclosure 18); 
	a gas turbine engine (GTE 20) disposed in the gas turbine enclosure (GTE 20 is in enclosure 18), wherein the gas turbine engine is configured to output an exhaust flow (indicated by flow arrows 100, [0025]); and 
	a ventilation system (ventilation system 14 is outlined in annotated fig. 3) coupled to the gas turbine enclosure (14 is shown coupled to 18 via portion indicated by cloud),
	a vane (bypass valve 118) disposed across an intake port (valve 118 controls airflow through ventilation system i.e. “port”) between the gas turbine enclosure (18) and the ventilation system (14), wherein the intake port is an opening located at and extending across a direct interface (portion indicated by cloud =  “direct interface”) between the ventilation system (14) and the gas turbine enclosure (18); 
	an actuator coupled to the vane (an actuator 116 is coupled to bypass valve 118);  and
	a controller coupled to the actuator (figs. 4-5 show controller 52 coupled to actuator 116), wherein the controller is configured to cause a change of position of the vane to alter an air flow from the ventilation system into the gas turbine enclosure ([0032] provides in part “the bypass 12 includes the controller 52, as described above, coupled to the actuator 116 of the valve 118 and configured to open or close the valve 118. As illustrated, the actuator 116 includes an electric drive 134 configured to open and close the valve 118 in response to a signal from the controller 52. Opening of the bypass 12 enables air flow 115 from a compartment 136 housing the fans 54 and 56 into a compartment 138 of the bypass 12 to circumvent the fans 54 and 56 to allow additional air flow to minimize a pressure drop in air flow 122 into the enclosure 18”). 

As to claim 4, BATEN discloses changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure comprises rotating the vane about an axis along a longitudinal length of the vane (figs. 6-9 show different embodiments of vanes which act about an axis along a longitudinal length of the vane 118).
	
 As to claim 7, BATEN discloses the vane is configured to be rotated between a fully open position and a closed position relative to a portion of the intake port ([0028]), and wherein the fully open position enables maximum air flow through the portion of the intake port and the closed position keeps the air flow from entering gas turbine enclosure via the portion of the intake port. This is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114. LAING discloses the use of positionable vanes to control airflow. In an open position airflow is permitted, when closed the flow is blocked.

As to claim 8, BATEN does not disclose changing the position of the vane to alter the air flow from the ventilation system into the gas turbine enclosure is configured to redistribute the air flow within the gas turbine enclosure to minimize any hot spot within the gas turbine enclosure.  This is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP 2114.

As to claim 9, BATEN discloses the actuator comprises a motor ([0028]).  

As to claim 10, BATEN discloses a first vane segment and a second vane segment (the embodiment of fig. 7 has multiple doors 154), and the first vane segment and the second vane segment are configured to be independently moved relative to each other (via respective drives 116).  

As to claim 11, BATEN discloses  the actuator (116) comprises a first actuator (156) coupled to the first vane segment (one of 154) and a second actuator (176) coupled to the second vane segment (the other of 154), and the first and second actuators are coupled to the controller (52).  

As to claim 19, see explanation for claim 1. The examiner notes that the limitations of memory and instructions are inherent in the disclosed controller as per [0028] configured to monitor and control.  

As to claim 20, see explanation for claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 12-18, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BATEN in view of LAING (previously cited). 

As to claim 2, BATEN does not explicitly disclose the following which is taught by LAING:  a controller (98) is configured to alter the air flow from the ventilation system into the gas turbine enclosure based on feedback received from one or more sensors disposed within the gas turbine enclosure ([0028]).  
	LAING discloses the use of controller driven actuators in a gas turbine enclosure (fig. 1 shows controller 100; [0041] describes operation using data obtained by sensors, [0043]). It would be obvious to one of ordinary skill in the art to use the teachings of LAING to modify BATEN for the purpose of using data associated with the operation of the gas turbine for implementing positional control over the vanes to influence airflow ([0043]). 

As to claim 3, BATEN does not explicitly disclose the following which is taught by LAING:  
LAING discloses the ventilation system comprises the one or more sensors disposed within the gas turbine enclosure, and the one or more sensors comprise a temperature sensor, a pressure sensor, or both the temperature sensor and the pressure sensor (controller 98 may be configured to monitor the environment of the interior chamber 61 through one or more sensors 100. The one or more sensors 100 may include a pressure sensor, temperature sensor, or a gas detector (e.g., oxygen sensor), or any combination thereof).  
	LAING discloses the use of controller driven actuators in a gas turbine enclosure (fig. 1 shows controller 100; [0041] describes operation using data obtained by sensors, [0043]). It would be obvious to one of ordinary skill in the art to use the teachings of LAING to modify BATEN for the purpose of using data associated with the operation of the gas turbine for implementing positional control over the vanes to influence airflow ([0043]). 
		
As to claim 12, BATEN does not explicitly disclose the following which is taught by LAING: LAING discloses the ventilation system comprises a baffle disposed upstream of the vane ([0024]). 
	LAING discloses the use of baffles to reduce acoustic noise ([0024]) and it would be obvious to one of ordinary skill in the art to use the teachings of LAING to modify BATEN for the purpose of configured to attenuate noise from the fan and/or second airflow through the air intake ([0024]). 

As to claim 13, BATEN discloses a system (referring to annotated fig. 3, above), comprising: 
	a turbine ventilation system configured to couple to a gas turbine enclosure having a gas turbine engine disposed within the gas turbine enclosure (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of couple to a gas turbine enclosure having a gas turbine engine disposed within the gas turbine enclosure is an inherent characteristic of the structure disclosed by BATEN because it is shown in fig. 3. Note the recitation of a gas turbine enclosure having a gas turbine engine disposed within the gas turbine enclosure is not a positive recitation of those elements. A claim is only limited by positively recited elements. MPEP 2115), comprising:  19508001-US-1 
	a vane (bypass valve 118) disposed across an intake port (valve 118 controls airflow through ventilation system i.e. “port”) between the gas turbine enclosure (18) and the turbine ventilation system (14), wherein the intake port is an opening located at and extending across a direct interface (portion indicated by cloud =  “direct interface”) between the ventilation system (14) and the gas turbine enclosure (18); 
	an actuator coupled to the vane (an actuator 116 is coupled to bypass valve 118); 
	and 
	a controller coupled to the actuator (figs. 4-5 show controller 52 coupled to actuator 116), wherein the controller is configured to cause the actuator to change a position of the vane to alter an air flow from the turbine ventilation system into the gas turbine enclosure ([0032] provides in part “the bypass 12 includes the controller 52, as described above, coupled to the actuator 116 of the valve 118 and configured to open or close the valve 118. As illustrated, the actuator 116 includes an electric drive 134 configured to open and close the valve 118 in response to a signal from the controller 52. Opening of the bypass 12 enables air flow 115 from a compartment 136 housing the fans 54 and 56 into a compartment 138 of the bypass 12 to circumvent the fans 54 and 56 to allow additional air flow to minimize a pressure drop in air flow 122 into the enclosure 18”).
	BATEN does not explicitly disclose the following which is taught by LAING:  LAING discloses the ventilation system comprises the one or more sensors disposed within the gas turbine enclosure based on feedback received from the one or more sensors.
	LAING discloses the use of controller driven actuators in a gas turbine enclosure (fig. 1 shows controller 100; [0041] describes operation using data obtained by sensors, [0043]). It would be obvious to one of ordinary skill in the art to use the teachings of LAING to modify BATEN for the purpose of using data associated with the operation of the gas turbine for implementing positional control over the vanes to influence airflow ([0043]).

As to claim 14, see explanation for claim 3.  

As to claim 15, see explanation for claim 4.  

As to claim 16, see explanation for claim 7.  

As to claim 17, see explanation for claim 10.  

As to claim 18, see explanation for claim 1.  


Claims 5-6, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BATEN in view of KULKARNI (previously cited). 

As to claim 5-6, BATEN does not explicitly disclose the following which is taught by KULKARNI: [claim 5] rotation of the vane via the actuator is incremental, or [claim 6] rotation of the vane via the actuator is continuous.  
	KULKARNI discloses the use of controller driven actuators in a gas turbine enclosure (fig. 3) and discusses that each inlet guide vane 78 may be selectively controlled (e.g., rotated) by an independent actuator 80 ([0033]). This ‘selective control’ is interpreted to describe both incremental and continuous rotation because rotation between any points A and B is both incremental (from A to B) and continuous (movement from A to B is continuous).
	It would be obvious to one of ordinary skill in the art to use the teachings of KULKARNI for the purpose of implementing positional control over the vanes to influence airflow. An invention created through a substitution of one known element for another to obtain predictable results is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
5/18/2022